937 F.2d 622
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leonard T. CHAPMAN, Plaintiff-Appellee,v.Harry F. MANBECK, Jr., Commissioner of Patents andTrademarks, Defendant-Appellee,v.DESMAR CORPORATION and Meccanica Italiana Srl, Appellants.
No. 90-1445.
United States Court of Appeals, Federal Circuit.
May 30, 1991.

Before MARKEY*, MICHEL and RADER, Circuit Judges.
ON MOTION
RADER, Circuit Judge.

ORDER

1
On September 12, 1990, we stayed disposition of Leonard T. Chapman's motion to dismiss appeal no. 90-1445 until appeal no. 90-1446 was decided.  Appeal no. 90-1446 has now been decided.1


2
In view thereof,

IT IS ORDERED THAT:

3
Chapman's motion to dismiss appeal no. 90-1445 is granted.



*
 Judge Markey was a member of the panel deciding appeal no. 90-1446.  However, he retired on April 30, 1991 and, therefore, did not participate in this order


1
 Appeal no. 90-1466 was from an order of the United States District Court for the Eastern District of Virginia denying Desmar Corporation, et al.'s motion for leave to intervene.  In appeal no. 90-1445, Desmar sought review of the merits of the district court case.  In view of our April 16, 1991 affirmance of the district court's denial of the motion for leave to intervene, we determine that Desmar's appeal of the merits should be dismissed